FILED
                           NOT FOR PUBLICATION
                                                                           DEC 20 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DAVID GLENN BROWN,                               No.   15-15093

              Plaintiff-Appellant,               D.C. No. 3:12-cv-01923-VC

 v.
                                                 MEMORANDUM*
CONTRA COSTA COUNTY; MARK
PETERSON; KAREN ZELIS; DOUGLAS
MACMASTER,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Vince G. Chhabria, District Judge, Presiding

                          Submitted December 16, 2016**
                             San Francisco, California

Before: O’SCANNLAIN, GOULD, and M. SMITH, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      David Brown appeals from the district court’s grant of summary judgment

against his claim of workplace racial harassment under 42 U.S.C. § 1981.1

Because the facts are known to the parties, we repeat them only as necessary to

explain our decision.

      The district court did not err in granting summary judgment. Nearly all of

the alleged workplace incidents are race neutral, and the record provides no reason

to infer that they had anything to do with Brown’s race. The few alleged incidents

that were arguably related to Brown’s race were not sufficiently severe or

pervasive to create an objectively hostile work environment. See, e.g., EEOC v.

Prospect Airport Servs., Inc., 621 F.3d 991, 998 (9th Cir. 2010) (“A violation is

not established merely by evidence showing sporadic use of abusive language,

[race]-related jokes, and occasional teasing.” (internal quotation marks omitted));

Manatt v. Bank of Am., 339 F.3d 792, 798 (9th Cir. 2003) (“Simple teasing,

offhand comments, and isolated incidents (unless extremely serious) will not

amount to discriminatory changes in the terms and conditions of employment.”

(alteration and internal quotation marks omitted)). Thus, regardless whether



      1
         By failing to present any argument regarding his other claims, Brown has
waived any challenge to the district court’s earlier dismissal of such claims or to
the court’s denial of Brown’s request to file a sixth amended complaint. See, e.g.,
Torres v. Goddard, 793 F.3d 1046, 1059 (9th Cir. 2015).
                                          2
Brown subjectively perceived his environment to be racially abusive, he cannot

prevail. See Manatt, 339 F.3d at 799 & n.6.

      AFFIRMED.




                                        3